

115 HR 4836 IH: To provide an exemption to noncontiguous States for certain essential air service requirements.
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4836IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Ms. Gabbard (for herself, Mr. Young of Alaska, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide an exemption to noncontiguous States for certain essential air service requirements.
	
 1.Sense of CongressIt is the sense of Congress that— (1)as noncontiguous States, Alaska and Hawaii are burdened with unique transportation challenges without viable alternatives;
 (2)communities in Alaska and Hawaii are reliant on air transportation, making it an essential lifeline for conducting business, receiving healthcare, and obtaining an education;
 (3)the people of Alaska and Hawaii historically have been exempt from essential air service eligibility requirements under subchapter II of chapter 417 of title 49, United States Code, due to the necessity of air transportation; and
 (4)proposed changes to the essential air service program must consider this historical exemption for Alaska and Hawaii and recognize their reliance on air transportation.
 2.EAS exemption for noncontiguous StatesThe matter under the heading Department of Transportation—Office of the Secretary—Payments to Air Carriers in title I of the Transportation, Housing, and Urban Development, and Related Agencies Appropriations Act, 2017 (division K of Public Law 115–31) is amended by inserting , excluding a community located in a noncontiguous State,” after “small hub airport.
		